Citation Nr: 1307912	
Decision Date: 03/08/13    Archive Date: 03/11/13

DOCKET NO.  08-05 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for a genitourinary disorder.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from September 1981 to June 1988.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).  In his February 2008 VA Form 9 (substantive appeal) the Veteran requested a hearing before the Board.  He failed to report for such hearing scheduled in February 2011.  The case was before the Board in April 2011, when it was remanded for further development.  The Veterans Law Judge who remanded the case in April 2011 has since retired, and the case has been reassigned to the undersigned.  In July 2012 the Board decided the issues of service connection for a left eye disorder and for varicose veins, and remanded to the RO for further development the issue of service connection for a genitourinary disorder.

The appeal is being REMANDED to the RO via the Appeals Management Center (AMC) in Washington D.C..  VA will notify the appellant if further action on his part is required.


REMAND

The Veteran's service treatment records (STR's) show that in March and November 1984, he was apparently treated for gonorrhea/urethritis or suspected gonorrhea.  Later STRs are unavailable.  On November 2004 VA evaluation, he reported he has had a pruritic, recurring lesion on the foreskin of his penis for most of his life.  Balanitis was diagnosed.  On June 2005 VA evaluation, he reported noticing redness and irritation of his foreskin about 6 months prior, with recurrence several times since then.  He had no irritation or lesions of his foreskin at the time.  The assessment was possible balanitis, resolved.  

In April 2011, the Board remanded the case to the RO for a VA examination.  The examiner was to opine whether, based on the clinical record and the known development characteristics of the diagnosed balanitis, it could be concluded that such disability existed at the time of the Veteran's separation from service in June 1988.  In essence, the examiner was to opine whether the Veteran's balanitis (which was diagnosed in 2004) or any other genitourinary disorder diagnosed is etiologically related to his service, including his bout of gonorrhea therein.  

On May 2011 VA examination the examiner stated that balanitis was not found.  There were a couple of 2 mm small round lesions at the dorsum of the distal penile shaft that were almost healed but had probably ulcerated in the past.  The examiner noted the Veteran's history and that a review of the claim file found no mention of symptoms related to balanitis; the examiner did not reconcile this observation with the November 2004 VA diagnosis of balanitis.  Consequently, the Board found that the examination appeared to be based on a less than complete review of the record/factual premise.  The Board found the examination inadequate for rating purposes; and that as medical questions remained another examination to secure a clarifying opinion was necessary.  Accordingly, in July 2012, the Board remanded the case to the RO for an actual examination by an examiner who reviewed the claims folder, described all clinical findings in detail, and responded to questions posed.  

An August 2012 VA medical opinion report and addendum have been associated with the claims folder.  However, the examiner did not respond to all questions posed, and apparently the Veteran was not actually examined.  In other words, significant Board remand directives were not satisfied.  Accordingly, a  remand for corrective action is required.  See Stegall v. West, 11 Vet. App. 268 (1998).  [To facilitate the further action sought the questions posed to which there was no response are emphasized in bold in the indented paragraphs below (to assist in ensuring  that there is a response).  

Accordingly, this claim is REMANDED for the following:

1.  The RO should arrange for an actual urology examination of the Veteran to determine the nature and likely etiology of his genitourinary/penile disorder, if any.  The Veteran's claims file must be reviewed by the examiner.  All clinical findings should be described in detail.  Based on examination of the Veteran and review of the record, the examiner should provide opinions that respond to the following:   

a. Please identify, by medical diagnosis, each genitourinary/penile disability entity found (or shown by the record since March 2007).  The discussion of this matter should specifically address whether or not the Veteran now has balanitis; whether balanitis was clinically manifested at any time since March 2007; and whether there is an underlying disability entity to account for the penile lesions noted on May 2011 examination?  

b. Please identify the likely etiology for each genitourinary disability entity diagnosed.  Specifically, is it at least as likely as not (a 50% or better probability) that such disability entity is related to the Veteran's service, to include as due to a bout/suspected bout of gonorrhea or urethritis therein?  The discussion of this matter should specifically address:  

(i) If balanitis is shown at any time since March 2007, is the disability picture presented such as to support that the balanitis has been present since service?
(ii) Does the Veteran have any current pathology that may be related to his bout of suspected gonorrhea/urethritis in service?
(iii) What is the likely etiology for the penile lesions noted on May 2011 VA examination? 

The examiner must explain the rationale for all opinions. 

2.  The RO should then review the file, and re-adjudicate the claim of service connection for a genitourinary disability.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

